UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended June 30, 2006 Commission file number 33-20033-D INTERLINK GLOBAL CORPORATION Nevada 42-1655043 State of Incorporation IRS Employer Identification No. 1100 NW 163rd Drive, Suite 3, North Miami, FL33169 (Address of principal executive offices) (305) 261-2007 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of June, 30, 2007 - 47,294,000 shares of our common stock, $.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations. 8 Item 3. Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Other Information. 12 Item 6. Exhibits. 2 FINANCIAL INFORMATION Item 1. Financial Statements. INTERLINK GLOBAL CORPORATION CONSOLIDATED BALANCE SHEET at June 30, 2006 - unaudited ASSETS Current assets Cash and cash equivalents $ 98,473 Accounts receivable, net of allowance$534,593 971,578 Prepaid value added tax 1,015,361 Loan closing costs, current 179,022 Total current assets 2,264,434 Equipment, less accumulated depreciation of $5,238,934 6,509,691 Loan closing costs, less accumulated amortization of $89,545 119,348 Other non current assets 178,232 Total assets $ 9,071,705 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable 2,039,939 Notes payable 25,500 Senior convertible notes, current 706,618 Other current liabilities 436,867 Total current liabilities 3,208,924 Long-term Liabilities Senior convertible notes, noncurrent 2,590,932 Accruals for labor indemnities – (Note 6) 1,171,673 Loans due to shareholder 116,430 Other noncurrent liabilities 272,192 Total long-term liabilities 4,151,227 Total liabilities 7,360,151 COMMITMENTS AND CONTINGENCIES (Note 5) Shareholders'equity. Common stock: $.001 par value, 100,000,000 shares authorized; 47,294,000 shares issued and 47,294,000 outstanding 47,294 Additional paid-in capital 3,783,731 Deferred consulting fees (67,250 ) Deficit (2,052,221 ) Total shareholders' equity 1,711,554 Total liabilities and shareholders' equity $ 9,071,705 See accompanying notes. 3 INTERLINK GLOBAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) 3 Months June 06 3 Months June 05 Year-to-Date June 06 Year-to-Date June 05 Revenues $ 1,747,404 $ 8,394 $ 2,114,404 $ 8,394 Cost of sales 1,277,855 9,998 1,591,865 9,998 Gross Margin 469,549 (1,604 ) 522,539 (1,604 ) EXPENSES Advertising 5,000 - 15,430 - Amortization 100,630 - 188,351 - Consulting (14,324 ) 1,059,265 220,676 1,059,265 Depreciation 267,448 - 322,322 - General and administrative expenses 113,713 96,053 182,353 123,005 Interest 82,439 - 159,919 - Legal andprofessional 27,908 - 112,362 25,100 Rent 101,904 - 161,124 - Salaries, related taxes and benefits 447,053 89,110 647,813 134,856 Taxes and licenses 83,989 - 157,831 - Telecommunications 159,195 - 229,926 - Travel and entertainment 49,529 - 104,145 - Total expenses 1,424,484 1,244,428 2,502,252 1,342,226 Other income (expenses) (10,720 ) 951 (1,044 ) 5,904 Loss before income taxes (965,655 ) (1,245,081 ) (1,980,757 ) (1,337,926 ) Provision for income taxes - Net loss $ (965,655 ) $ (1,245,081 ) $ (1,980,757 ) $ (1,337,926 ) Basic and diluted net loss per common share $ (0.03 ) $ (0.10 ) $ (0.06 ) $ (0.11 ) Basic and diluted weighted average number of common shares outstanding 35,545,931 11,969,546 34,944,987 11,724,195 See accompanying notes. 4 INTERLINK GLOBAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS – Year to Date June 30, (unaudited) June 06 June 05 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss from operations $ (1,980,757 ) $ (1,337,926 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense 322,324 1,990 Issuance of Common Stock 235,000 1,312,995 Amortization of fees 188,351 30,690 Amortization closing costs - - Gain on settlement of trade debt - (4,953 ) Changes in assets and liabilities: (Increase) in accounts receivable (146,202 ) (15,000 ) Decrease (increase) in other receivables 3,688 (1,500 ) (Increase) decrease in accrued expenses (372,896 ) 9,000 Decrease (increase) in accounts payable 538,042 (9,500 ) Net cash provided by operating activities (1,212,450 ) 796 CASH FLOW FROM INVESTING ACTIVITIES: Purchase of equipment (171,930 ) (49,410 ) Increase in noncurrent assets (187,703 ) (16,337 ) Payment for Venezuela company (1,589,218 ) - Net cash used in investing activities (1,948,851 ) (65,747 ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock 558,035 242,755 Proceeds from senior convertible notes 1,443,100 - Repayment of note payables (186,070 ) - Net cash provided by financing activities 1,815,065 242,755 Change in cash and cash equivalents during period (1,346,236 ) 177,804 Cash and cash equivalents, beginning of period 1,444,709 - Cash and cash equivalents, end of period $ 98,473 $ 177,804 See accompanying notes. 5 INTERLINK GLOBAL CORPORATION NOTES TO FINANCIAL STATEMENTS – (unaudited) June 30, 2006 and 2005 Note 1 - Business and Summary of Significant Accounting Policies The Company provides advanced telecommunications applications utilizing non-proprietary hardware and software that enables customers to use the worldwide Internet as the transmission medium for telephone calls throughout the world. Unaudited Financial Statements - The unaudited financial statements as of June 30, 2006, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The accounting policies followed by theCompany are set forth in Note 1 to the Company's financial statements in its annual report on Form 10-KSB for the year ended December 31, 2005. The accompanying financial statements should be read in conjunction with those financial statements and notes. Use of Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Income Taxes - The Company follows Statement of Financial Accounting Standards No. 109 (FAS 109), "Accounting for Income Taxes". FAS 109 is an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of the difference in events that have been recognized in the Company's financial statements compared to the tax returns. Basic And Fully Diluted Net Loss Per Common Share - The Company follows the provisions of FASB Statement No. 128 (SFAS No. 128), "Earnings Per Share". SFAS No. 128 requires companies to present basic earnings per share (EPS) and diluted EPS, instead of primary and fully diluted EPS presentations that were formerly required by Accounting Principles Board Opinion No. 15, "Earnings Per Share". Basic EPS is computed by dividing net income or loss by the weighted average number of common shares outstanding during each year. For the periods presented, the Company had no potentially dilutive instruments. 6 Note 2. Going Concern and Management's Plan As reflected in the accompanying financial statements, the Company incurred a net loss of $(965,655) for the quarter ended June 30, 2006, and a net loss of $(1,245,081) for quarter ended June 30, 2005. Year to date net losses were $(1,980,757) at June 30, 2006 and $(1,337,926) at June 30, 2005. The ability of the Company to continue as a going concern is dependent upon its ability to obtain financing and achieve profitable operations neither of which are assured. The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. Note 3. Loans due to shareholders. Theamount $116,430 due to Shareholders is due within one year. Note 4. Acquisition of NGTV, S.A. from NERA, S.A., effective March 15, 2006. Effective March 15, 2006, the Company signed a Share Purchase Agreement (the “Agreement”) with NERA, SA, a Norwegian company (“Nera”), to acquire all of the issued and outstanding common stock of Communication Networks Holdings, Ltd., incorporated and existing under the laws of Bermuda (“CNH”). The acquisition included CNH’s ownership of all of the issued and outstanding capital stock of Telecomunicaciones NGTV, S.A., (“NGTV”), a Venezuelan corporation engaged in the provision of telecommunication services in that country. Subject to the terms of the Agreement, CNH, was purchased free from any lien, charges and encumbrances, for a purchase price of $1.75 million. Additional consideration included: As a result of the acquisition of CNH and its wholly-owned subsidiary, NGTV, Interlink agreed to inject into NGTV, within 150 days of the closing date, $2 million in order to fund the investment and working capital needs of NGTV. Of this amount, $979,179 will be exclusively used to fund unpaid salaries and severance obligations of NGTV. On August 3, 2006, the Board of Directors authorized the issuance of four million common shares of restricted stock (fifty cents per share) for compliance with this provision of the Agreement. As part of further negotiations of a debt reduction program and for further additional negotiations for the purchase of CNH, Interlink utilized the services of Lane Bridge Overseas, Ltd., an affiliate of Nera. In consideration of such services, the company granted Lane an exclusive and irrevocable purchase optionthrough December 31, 2009, for two million shares of our common stock, quoted on the OTC market in the United States, at a sale price of one cent per share. 7 Note 5. Acquisition of MetroIP, effective November 14, 2006. Effective November 3, 2006, the Company executed a Restructuration of the Stock Purchase Agreement to acquire a 66% equity interest in Metro IP Colombia S.A. (“Metroip”), a telecommunications companyheadquartered in Barranquilla, Colombia. The Company delivered 465,000 shares of restrictedcommon stock (at a price of $1 per share) to current Metroip shareholders in exchange for newly-issued equity interests from Metroip.In the event that the 465,000 shares are insufficient for the Metroip shareholders to receive $465,000, then the Company shall issue additional shares of its common stock in order that the Metroip shareholders will receive $465,000 in proceeds. The 465,000 shares were distributed as follows: (i) 185,000 are to be delivered for payment of a loan owed by Metroip; (ii) 106,400 to be assigned to Metroip; and (iii) 173,600 to current shareholders of Metroip. This transaction closed on November 14, 2006. Note 6. Accruals for labor indemnities. Per local regulations, the Company’s foreign affiliates must accrue unpaid payroll related items as long-term accruals.These items have been accrued pursuant to local customs and regulations. Item 2.Management's Discussion and Analysis or Plan of Operation FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statementsas that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate tofuture events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes","estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factorsthat may cause our or our industry's actual results, levels of activity, performance or achievements to bematerially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Plan of Operation As a provider of hosted VoIP telephone services, we are currently doing business in North America and South America. We provide SIP-based broadband telephone solutions, WiFi, WiMax, Marine Satellite Services, calling cards, and other enterprise services internationally. We use VoIP technology, provide long distance telephone services, with full features, at prices that are greatly reduced in comparison with traditional telephone companies. We are expanding our market penetration in Venezuela and Colombia by bringing on line two fiber lines (OC3) that will provide direct line communications to both countries. This will increase our revenues and provide cash flow to maintain and expand operations during 2007. 8 Results of Operations Revenue Total revenues increased by $1,739,010 for the three months ended June 30, 2006, as compared to the same period in 2005, and year-to-date June 30, 2006 as compared to 2005 by $2,106,010 – Increase is due to acquisition of Venezuelan affiliates and consolidating total revenues. Cost of Sales Cost of sales increased by $1,267,857, an increase of 12,681% for the three months ended June 30, 2006, as compared to the same period in 2005, and year-to-date June 30, 2006 as compared to 2005 by $1,581,867– Increase is due to acquisition of Venezuelan affiliates and consolidating Cost of sales. Selling, general and administrative expenses Total expenses increased by $180,056, an increase of 14% for the three months ended June 30, 2006 as compared to the same period in 2005.Decrease in consulting services of $1,073,589 during the three months ended June 2006 when compared to the same period in 2005, and $835,589 year-to-date June 30, 2006 as compared to 2005 is due to underwriting fees incurred in 2005 for the issuance of subordinated notes and issuances of our shares.All other expenses increased during three months ended and year-to-date June 30, 2006 when compared to the same period in 2005 and year-to-date 2005 were due to acquisition of Venezuelan affiliates and consolidating expenses. Net loss Net loss decreased by $279,426, a decrease of 22% for the three months ended June 30, 2006 when compared to the same period in 2005, and an increase for the year-to-date June 30, 2006 net loss as compared to 2005 by $642,831. Decrease is due to increase in all other expenses except consulting services, and the increase is due to the acquisition of Venezuelan affiliates and consolidating expenses. Cash Requirements We anticipate that we will require approximately $3,000,000 over the next twelve months for general and administrative expenses and to continue our plan of operation. We are expecting funding of $3,000,000 in exchange for convertible debentures to be received in the near term.We will also be dependent upon proceeds from the sale of our securities to accommodate any additional operational requirements. Employees At present we are fully staffed with 11 employees at Interlink, our Venezuelan Affiliate has 21 employees and approximately 50 sales agents and our Colombian Affiliate has 6 employees and 50 sales agents. We do no anticipate increasing our staff. Product Research and Development We do not anticipate that we will expend any significant monies on research and development over the next twelve months. 9 Purchase of Significant Equipment We do not intend to purchase or sell any significant equipment. Liquidity and Capital Resources These financial statements have been prepared on the basis of a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The continuance of our Company as a going concern is dependent on obtaining financing from third parties, and increasing revenues, neither is assured. There is no guarantee that such financing will be available, or if available, that the expenses of such financing will be acceptable. Item 3. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, our management carried out an evaluation, under the supervision and with the participation of our principal executive officer and principalfinancial officer, of the effectiveness of the design and operation of our disclosure controls and procedures(as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act).Based on this evaluation, our principal executive officer and principal financial officer has concluded that our disclosure controls and procedures are, as of the date covered by this Quarterly Report, effective to ensure that the information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms – with exception to current filing. Changes in Internal Controls Over Financial Reporting In connection with the evaluation of our internal controls during last fiscal quarter, our principal executive officer and principal financial officer have determined there were no significant changes to our internal controls or other factors that could significantly affect the Company’s internal controls subsequent to date of their evaluation. Part II - OTHER INFORMATION Item 1. Legal Proceedings. On August 18, 2006, we filed a lawsuit against Assai, Inc. (“Assai”) and Mr. Siba Padhi, the owner, agent andprincipal of Assai, in connection with an agreement to acquire 100% of Assai’s voting common stock on August 2005.After we delivered the purchase price of $62,000 and one million shares of Company common stock (worth approximately $1.0 million) to Padhi, we discovered that Padhi had many several material misrepresentations and omissions of facts regarding the value of Assai. As a result, we have sued for rescission of the purchase agreementand the transactions contemplated therein. 10 Item 1. Legal Proceedings (cont) Our causes of action arise from alleged violations of Federal and Florida laws, common law rescission, fraud, constructive trust and unjust enrichment as a result of alleged fraudulent statements, acts and omissions by Mr. Padhi. On May 2006, the case was settled and the Company received back all one million shares, and all other claims were satisfied. On May 2006, Strategic Computer Solutions (“SCS”) filed an action against the Company alleging an outstanding unpaid balance for computer related equipment purportedly ordered by the Company. The Company believes the products were never received by an authorized employee of the Company.Ultimately, the Company prevailedand won summary judgment. Interlink has long had a relationship with TBeck Capital, Aritex Consultants, Warren Street Investments, Victoria, et al (collectively referred to as TBeck). TBeck was engaged as the investment banker and funds raising company for Interlink Global Corp., remuneration was in the form of stock issues and repayment ofloans to the Company. A Settlement Agreement was reached between TBeck Capitaland Interlink Global Corp., in amount of $10,000, payable to TBeck, dated August 2, 2007 – mutual release of all claims by all parties to this relationship. Item 2. Unregistered Sales of Securities. We did not complete any unregistered sales of shares of our common stock during fiscal quarter ended March 31, 2006. Item 3. Defaults Upon Senior Securities.None. Item 4. Submission of Matters to a Vote of Security Holders.None. Item 5. Other Information. Issuance of Series A and B Senior Convertible Notes On November 29, 2005, the Company issued a Series A Senior Convertible Note for $2 million, resulting in net proceeds of $1,767,000; the notes bear interest at ten percent and mature in February 2008. Closing costs of $233,000 are being amortized through that date. One-fourteenth (1/14th) of the principal and all accrued but unpaid interest is due monthly commencing in January 2007; the principal and accrued interest may be paid in registered shares of the Company’s common stock at a conversion price equal to 85% of the average closing bid price for the ten trading days preceding the payment due date. On February 28,2006, the Company issued two Series B Senior Convertible Notes for $1,297,550, resulting in net proceeds of $1,142,635; the notes bear interest at ten percent and mature in February 2008. Closing costs of $154,915 are being amortized through that date, commencing in March 2006. One-fourteenth (1/14th) of the principal and all accrued but unpaid interest is due monthly, commencing in January 2007; the principal and accrued interest may be paid in registered shares of the Company’scommon stock at a conversion price equal to 85% of the average closing bid price for the ten trading days preceding the payment due date. 11 Item 5. Other Information (cont) In connection with these agreements, the Company issued warrants to purchase an aggregate of 12,064,044 shares of common stock: (i) 10,644,744 to the note holders (at an exercise price of $1.05 per share) and (ii) 1,419,300 to the placement agents (at varying exercise prices, ranging from $.75 to $3.25 per share). The warrants to the note holders expire at varying dates through February 2016. Item 6. Exhibits 31.1 Certification of Chief Executive Officer and Principal Accounting Officer as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer and Principal Accounting Officer as adopted pursuant toSection 906 of the Sarbanes-Oxley Act of 2002. REPORTS ON FORM 8-K- We did file Form 8-K on March 15, 2006 – acquisition of NGTV and CNH . 12 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERLINK GLOBAL CORPORATION, Registrant Date:August 27, 2007 By: /s/Anastasios N. Kyriakides Anastasios N. Kyriakides, Chairman of the Board and Chief Executive Officer /s/ Bill Rodriguez Bill Rodriguez, Chief Financial Officer 13
